420 S.W.2d 548 (1967)
Cora I. STORY, Appellant,
v.
Grace L. BURGESS et al., Appellees.
Court of Appeals of Kentucky.
November 3, 1967.
Allen Schmitt, Louisville, for appellant.
John G. Crutchfield, Thomas G. Mooney, Jones, Ewen, MacKenzie & Peden, Louisville, for appellees.
WILLIAMS, Chief Justice.
Appellant Cora I. Story was injured in an automobile accident which occurred near Anderson, Indiana. At the time she was a guest passenger in an automobile which was being driven by appellee Grace Burgess. Both ladies were and are residents of Louisville.
Cora I. Story filed suit against Mr. and Mrs. Burgess in the Jefferson Circuit Court. By way of answer the Burgesses pleaded the Indiana Guest Statute (Statute 47-1021). A jury returned a verdict against Cora I. Story and this appeal is taken from the judgment entered on that verdict.
The pertinent facts in this case are identical to those in Wessling v. Paris, Ky., 417 S.W.2d 259 (1967), which was decided after this trial was had. There we pointed out that all the interests involved are Kentucky interests. We held that the guest passenger's right of action against the driver should be determined by Kentucky law, the law of the state in which both parties are domiciled and to which they intended to and did return.
This case being identical to the Wessling case, it must be decided upon that authority.
The judgment is reversed.
EDWARD P. HILL, MILLIKEN, PALMORE and STEINFELD, JJ., concur.